DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 2/11/22 is acknowledged.  Claims 8-10 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1-7 remain the only claims present for prosecution thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2013/092499.
WO 2013/092499 teaches a method using powder cold spraying process for applying inorganic phosphor on an optical element.  The powder cold spraying process is an aerosol deposition process.  The inorganic phosphor is a ceramic phosphor and is garnet-based (abstract).
Regarding claim 2, the phosphor is a ceramic phosphor (abstract).

Regarding claim 4, the phosphor is a rare-earth doped yttrium aluminum garnet (YAG) or rare earth doped yttrium oxide (pg. 5, lines 1-25).
Regarding claim 6, the particle size is less than 10 microns which would meet the claimed less than 1 micron (pg. 4, lines 33-36).
Regarding claim 7, the substrate is glass, ceramic, plastic or metal (pg. 2, line 25- col. 3, line 35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/092499 in combination with Yang (8,780,295).
Features detailed above concerning the teachings of WO 2013/092499 are incorporated here.
WO 2013/092499 fails to teach the specific ceramic phosphor to include manganese-doped magnesium fluorogermanate.
	Yang (8,780,295) teaches a light emitting device which includes manganese-doped magnesium fluorogermanate (MgF2Mn) (col. 3, lines 58-67).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2013/092499 to utilize a manganese-doped magnesium fluorogermanate as evidenced by Yang (8,780,295) with the expectation of similar success as the red phosphor material is known for use in light emitting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715